IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________   United States Court of Appeals
                                                        Fifth Circuit
                            No. 04-51113             F I L E D
                       _____________________
                                                       April 6, 2005
UNITED STATES OF AMERICA
                                                 Charles R. Fulbruge III
                                                         Clerk
                Plaintiff - Appellee
                 v.
MICHAEL LAWRENCE PETISCA
                Defendant - Appellant

                      ---------------------
          Appeal from the United States District Court
               for the Western District of Texas
                           (04-CR-146)
                      ---------------------

Before JOLLY, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is granted.

     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to district court for resentencing in light of the Supreme

Court’s recent opinion in US v. Booker and this Court’s opinion

in US v. Mares is granted.

     IT IS FURTHER ORDERED that appellee’s unopposed motion to

_________________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
extend time to file appellee’s brief 14 days from the Court’s

denial of appellee’s motion to vacate and remand is denied as

unnecessary.